UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7593


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MONIQUE MICHELLE ARP,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:13-cr-00230-RBH-1)


Submitted:   February 5, 2016             Decided:   February 10, 2016


Before MOTZ, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monique Michelle Arp, Appellant Pro Se.  Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Monique    Michelle     Arp   appeals   the    district    court’s   order

denying her 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction based on U.S. Sentencing Guidelines Manual, App. C,

Amend. 782 (2015).         We have reviewed the record and find no

reversible error because Arp’s sentence was the result of a Fed.

R. Crim. P. 11(c)(1)(C) plea agreement.            Arp’s stipulated sentence

was not based on the Sentencing Guidelines, so Amendment 782 does

not apply.     Accordingly, we affirm for the reasons stated by the

district court.       United States v. Arp, No. 4:13-cr-00230-RBH-1

(D.S.C. Apr. 17, 2015).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this   court   and     argument   would    not   aid   the

decisional process.

                                                                       AFFIRMED




                                      2